                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF TENNESSEE
                                   KNOXVILLE

 UNITED STATES OF AMERICA,                            )
      Plaintiff                                       )
                                                      )      No. 3:19-CR-75-5 (PLR)
        vs.                                           )
                                                      )      Judge Reeves
 ROCKELE BRYANT                                       )
     Defendant                                        )

                       MOTION FOR SUBSTITUTION OF COUNSEL

        Now comes Defendant, by and counsel, and submits a Motion for Substitution of Counsel

 and would submit that Attorney Bradley L. Henry, has filed a Notice of Appearance of counsel on

 May 22, 2019, [Doc 50], and that he be substituted as counsel of record for Defendant Rockele

 Bryant, in the place of Donny M. Young, Donny M Young, Atty at Law, PO Box 30993, Knoxville

 TN 37930, current CJA counsel for the Defendant, and further submit that Donny M. Young be

 relieved from representation and any future obligations in this cause.

        Respectfully submitted, this the 24th day of May, 2019.

                                                             s/Bradley L. Henry
                                                          Bradley L, Henry, BPR#025447
                                                          Breeding Henry Baysan PC
                                                          900 south Gay Street, Suite 1950
                                                          Knoxville TN 37902
                                                          (865) 670-8535
                                                          bhenry@bhblegal.com

                                  CERTIFICATE OF SERVICE

 I certify that the forgoing document was electronically filed on May 24, 2019. Notice of this filing
 was sent by operation of the Court’s electronic filing system to all parties indicated on the
 electronic filing receipt.

                                                             s/Bradley L. Henry




                                                  1


Case 3:19-cr-00075-PLR-DCP Document 53 Filed 05/24/19 Page 1 of 1 PageID #: 130
